Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed  July 11, 2022. Claims 1-9 are pending. Claim 9 has been amended.

The objection to the abstract of the disclosure is withdrawn in view of applicant’s submission of a new abstract.

Claims 1, 8 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Schimper (US 2018/0291553) for the reasons set forth below.

The objection to Claim 9 under 37 CFR 1.75 as being a substantial duplicate of claim 1 is withdrawn in view of applicant’s amendments to the claim. 

Claims 2-7 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schimper (US 2018/0291553).
Schimper teaches damaging a textile to produce a vintage and/or worn appearance by irradiating the textile with a laser beam (paragraphs 0135-0139), treating with an aqueous acid solution wherein the acid can be selected from phosphoric acid (paragraph 0031,0156) and treating with ozone (paragraph 0167). Schimper teaches the textile can be reduced in weight (lasering, scraping, sand blasting will remove fibers and reduce weight), bleached (chlorine treatment, hydrogen peroxide treatment) and dried prior to exposing to ozone (paragraph 0014,0168). Schimper teaches these steps and others such as sewing garments are part of garment manufacture ((paragraph 0148-0150). Schimper teaches heating and drying after application of the acid (paragraph 0131,0160). Schimper teaches finishing process steps such as production of further goods such as cloths, garments, carpets, bags, jewelry, artifacts and furnishings (paragraph 0079).
Schimper does not teach all the claimed steps in a single embodiment but permits selection of the claimed steps to arrive at the claimed method.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the claimed methods of manufacturing textiles and damaging the textiles by lasering, treating with aqueous phosphoric acid, reducing in weight, bleaching, drying and ozone treating the denim followed by finishing steps to prepare products such as garments from the treated textiles as these are all taught as effective methods of removing fibers, color fading and bleaching to produce worn look on the textile. 

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2-7 require stirring the textile product together with a moisture containing which is not taught or fairly suggested by the prior art. WO 2014/113238 teaches moistening fabric scraps and adding them to the textile to be ozone treated (page 7, lines 8-15) but does not teach or fairly suggest a net.

Response to Arguments
Applicant's arguments filed regarding Schimper have been fully considered but they are not persuasive. The examiner argues that applicant’s claims have comprising language and teach a phosphoric acid aqueous solution without defining the contents of the aqueous solution, therefore the presence of nitric acid is not restricted. Additionally applicant has no pH limitations in the claims restricting the pH to 4-5 so any pH is permissible, however Schimper teaches using pH values higher than 2 (paragraph 0074, claims 8 and 13) which encompasses applicant’s pH 4-5 range argued. Accordingly, the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761